Exhibit 10.28

ASSIGNMENT AND PURCHASE OF INTELLECTUAL PROPERTY RIGHTS

AGREEMENT

This Assignment and Purchase of Intellectual Property Rights Agreement (the
“Agreement”) is made by and among Edward T. Wei, an individual whose address is
480 Grizzly Peak Blvd., Berkeley, CA 94708 (“Wei”), Cragmont Pharmaceuticals,
LLC, a Delaware limited liability company, having a place of business at 480
Grizzly Peak Blvd., Berkeley, CA 94708 (“Cragmont”), certain Russian inventors
(“Russian Inventors”) and Russian companies (“Russian Companies”) (collectively,
the “Russian Assignors”) and all four (Wei; Cragmont; Russian Inventors; Russian
Assignors) collectively the “Assignors” and SciClone Pharmaceuticals, Inc., a
Delaware corporation, with offices located at 950 Tower Lane, Suite 900, Foster
City, California 94404) and SciClone Pharmaceuticals International, Ltd., a
Cayman corporation (collectively, the “Assignees”), as of December 28, 2010 (the
“Effective Date”).

RECITALS

WHEREAS, the Assignees are engaged in the development of medical products, which
may be able to utilize the Assigned Technology (defined below);

WHEREAS, Wei was assigned all rights to certain intellectual property, including
but not limited to patent rights, and related technology by the Russian
Inventors and the Russian Companies in 1996;

WHEREAS, Wei has assigned the rights to certain of the patents under the
Assigned Technology to Cragmont;

WHEREAS, Wei and the Assignees, are parties to an existing license agreement,
dated July 28, 1997, under which Wei licensed to Assignees certain rights to
that intellectual property and related technology (“License Agreement”);

WHEREAS, the Russian Assignors have from time to time assigned certain related
intellectual property to the Assignees;

WHEREAS, Wei and the Assignees desire to terminate the License Agreement and
replace it with this Agreement; and

WHEREAS, the Russian Assignors desire to continue to assign to the Assignees
additional rights to intellectual property related to the Assigned Technology;

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, and for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignors and Assignees hereby agree as follows:

 

  1. Definitions. Capitalized terms shall have the meaning set forth below.

 

  1.1 “Assigned Technology” shall mean the Assigned Patents, plus all
improvements thereto developed as of the Effective Date by Wei, Cragmont, the
Russian Companies or the Russian Inventors, and all data, studies, know-how,
technology, confidential information and other intellectual property rights
belonging to Wei, Cragmont, the Russian Companies or the Russian Inventors, that
relate to the Assigned Patents.

 

  1.2 “Confidential Information” shall mean any and all proprietary or
confidential information of any party hereto that may be exchanged between or
among the parties at any time and from time to time in connection with this
Agreement. Information shall not be considered confidential to the extent that
it:

 

  (i) is publicly disclosed through no fault of any party hereto, either before
or after it becomes known to the receiving party; or

 

  (ii) was known to the receiving party prior to the date of disclosure, which
knowledge was acquired independently and not from another party hereto (or such
party’s employees or agents); or

 

  (iii) is subsequently disclosed to the receiving party in good faith by a
third party who has a right to make such disclosure; or

 

  (iv) has been published by a third party as a matter of right; or

 

  (v) is developed or acquired totally independent from and without any benefit
from any confidential information received from the disclosing party.

 

  1.3 “Assigned Patents” shall mean any and all patent rights licensed under the
License Agreement including without any limitation patents and applications
described on Exhibit A attached hereto, plus all divisionals, continuations,
continuations-in-part, reissues, re-examinations and extensions of the patents
or applications described in Exhibit A, together with all corresponding foreign
patents, except for those issuing in Russia, and together with all related
pending patent applications and inventor’s certificates claiming priority to any
patents or patent applications described in Exhibit A, and together with all
patents and patent applications covering improvements to the inventions
described in the foregoing, filed or issued in any country, except in Russia.

 

2



--------------------------------------------------------------------------------

  1.4 “Commercial Product” shall mean any product that cannot be manufactured,
used or sold without infringing on a valid issued claim of any of the unexpired
Assigned Patents.

 

  1.5 “PTO” means the United State Patent and Trademark Office.

 

  1.6 “Russian Inventors” shall mean those individuals who were co-inventors or
participants for the conception and development of the Assigned Technology,
including but not limited to those inventors listed on Exhibit B.

 

  1.7 “Specified Countries” shall mean the following countries: Australia,
Belgium, Canada, Denmark, France, Germany, Japan, Netherlands, Sweden,
Switzerland, United Kingdom, United States of America.

 

  2. Assignments.

 

  2.1 Wei and Cragmont hereby sell, assign, transfer and convey to Assignees the
entire worldwide (except as to Russia) right, title and interest in and to the
Assigned Technology, with such interest to be held and enjoyed by Assignees as
fully and exclusively as they would have been held and enjoyed by Wei and/or
Cragmont, as the case may be, had this assignment and transfer not been made.

 

  2.2 The Russian Companies and Russian Inventors hereby acknowledge the sale,
assignment, transfer and conveyance of the Assigned Technology to Assignees.

 

  2.3 The Russian Assignors sell, assign, transfer and convey to Assignees the
entire worldwide (except as to Russia) right, title and interest in and to the
Assigned Technology, to the extent not already assigned to Wei. The Russian
Assignors also agrees to sell, assign, transfer and convey to Assignees the
entire worldwide (except as to Russia) right, title and interest in and to any
and all improvements to the Assigned Technology that may be conceived, developed
or reduced to practice by any of the Russian Assignors. Examples of such
anticipated improvements include, without limitation: (i) novel synthesis,
formulation or delivery of any compounds disclosed in the Assigned Patents as
well as their analogs, (ii) new or modified use or application of any compound
disclosed in the Assigned Patents (iii) derivatives or analogs of any compounds
disclosed in Assigned Patents as well as related formulations, dosage form, or
any other compositions of matters.

 

3



--------------------------------------------------------------------------------

  3. Compensation.

 

  3.1 Initial Fee. Within five (5) business days after the Effective Date,
Assignees shall pay to Edward T. Wei, CEO, Cragmont Pharmaceuticals, LLC
(“Wei/Cragmont”) a fee of One Hundred Twenty-Five Thousand Dollars ($125,000).

 

  3.2 Milestone Payment. Within ten (10) business days after either of Assignees
receives its first governmental regulatory approval to commercially market and
sell a Commercial Product in one of the Specified Countries, Assignees shall pay
to Wei/Cragmont a milestone payment of One Million, Seven Hundred Fifty Thousand
Dollars ($1,750,000) It is understood and agreed that Assignees shall be
obligated to make only one $1,750,000 payment to Wei/Cragmont pursuant to this
paragraph regardless of the number of governmental approvals obtained by
Assignees to commercially market and sell Commercial Product(s) in one or more
of the Specified Countries. It is further understood and agreed that Assignees
shall not be obligated to make any payment to Wei/Cragmont pursuant to this
paragraph on Assignees receiving governmental approval to commercially market
and sell a Commercial Product in any country not included in the list of
Specified Countries.

 

  3.3 Compensation for the Russian Assignors. It is agreed by all parties that
Wei/Cragmont is solely responsible for compensating the Russian Assignors under
a separate agreement between the Russian Assignors and Wei/Cragmont. Wei,
Cragmont, and the Russian Assignors hereby agree and acknowledge that the
Assignees are not responsible for compensating the Russian Assignors for their
obligations under this Agreement.

 

  4. Representations and Warranties. Wei and Cragmont represent, warrant and
covenant that: (i) they are the rightful and sole owners of exclusive worldwide
rights (except for those patents and applications issued or filed in Russia) to
the Assigned Technology, (ii) the Assigned Technology is not subject to any
lien, license, assignment (other than an assignment to Wei or Cragmont),
security interest or other encumbrance, (iii) they have made full disclosure to
Assignees of all communications with respect to the Assigned Technology with the
PTO and any foreign patent agencies, (iv) they have the power and authority to
enter into this Agreement and to make the assignments hereunder, and (v) they
have no knowledge that the Assigned Technology infringes any patents or other
intellectual property rights of third parties, or that any third party is in any
way infringing the Assigned Technology covered by this Agreement.

 

4



--------------------------------------------------------------------------------

  5. Confidential Information. The parties hereto agree that during the term of
the assignment obligations of the Russian Assignors under this Agreement, and
for a period of five (5) years thereafter, a party receiving Confidential
Information of another party will, excepting only to the extent needed in
connection with the performance of this Agreement, (i) maintain in confidence
such Confidential Information, (2) not disclose such Confidential Information to
any third party without prior written consent of the other party, and (iii) not
use such Confidential Information for any purpose except those permitted by this
Agreement.

 

  6. Patent Matters; Improvements.

 

  6.1 Patent Prosecution, Maintenance, Defense and Enforcement. The Russian
Assignors shall timely inform Assignees of all discoveries and inventions that
may constitute improvements to the Assigned Technology and shall assist
Assignees and patent counsel retained by Assignees as necessary to accomplish
any patent prosecution, maintenance, defense or enforcement of the Assigned
Technology and improvements thereof, and shall further sign all documents that
may be reasonably necessary to enable Assignees to prosecute, maintain, defend
or enforce all patent matters related thereto.

 

  6.2 Ownership. The worldwide (except as to Russia) patents and patent
applications for all improvements assigned under Section 2.3 shall be owned
solely by Assignees, and the Russian Assignors hereby agree to sign all
necessary documents to perfect such rights of Assignees.

 

  7. Termination of License Agreement. On the Effective Date of this Agreement,
the License Agreement shall be terminated and the parties thereto shall have no
further obligations thereunder (including specifically the milestone and royalty
obligations), except as provided in Section 11.6 thereunder with respect to
confidentiality obligations.

 

  8. General.

 

  8.1 Independent Contractors. The relationship among the parties hereto is that
of independent contractors. The parties are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. The parties shall have
no power to bind or obligate each other in any manner, other than as expressly
set forth in this Agreement or other agreements.

.

 

5



--------------------------------------------------------------------------------

  8.2 Arbitration. Any matter or disagreement arising under this Agreement shall
be submitted for decision to a single neutral arbitrator with expertise in the
subject matter to be arbitrated. The arbitrator shall be agreed on by the
parties to the dispute. The arbitration shall be conducted in accordance with
the Rules of the American Arbitration Association. The decision rendered by the
arbitrator shall be final and binding. Judgment on the award may be entered in
any court having jurisdiction thereof. Any arbitration shall be held in Santa
Clara County, California, or such other place as may be mutually agreed on in
writing by the parties to the dispute. Notwithstanding this arbitration
provision, nothing herein shall prevent a party from seeking injunctive relief
in a court of competent jurisdiction with respect to any alleged infringement of
intellectual property by another party.

 

  8.3 Entire Agreement; Modifications. This Agreement sets forth the entire
agreement and understanding among the parties as to the subject matter hereof.
Amendments or modifications to this Agreement may be made only by a written
document signed by the parties to which the rights and obligations to be
modified pertain.

 

  8.4 Headings. The headings of the several sections are inserted for
convenience of reference and are not intended to be a part of or affect the
meaning or interpretation of this Agreement.

 

  8.5 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, United States of America,
without regard to conflicts of law rules.

 

  8.6 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by a court of competent jurisdiction, it
shall be considered severed from this Agreement and shall not serve to
invalidate the remaining provisions thereof. The parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable provision such that the objectives contemplated by them when
entering this Agreement may be realized.

 

  8.7 No Waiver. Any delay in enforcing a party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

 

6



--------------------------------------------------------------------------------

  8.8 Notices. Any notices required by this Agreement shall be in writing, shall
refer to this Agreement and shall be sent by registered or certified mail,
postage prepaid, or by facsimile, charges prepaid, or by overnight courier,
charges prepaid to the addresses set forth below, unless later changed by
written notice to the other parties:

 

For Assignees:

  SciClone Pharmaceuticals, Inc.   950 Tower Lane, Suite 900   Foster City, CA
94404 USA   Attention: Chief Financial Officer   Fax No.: (650) 358-3469

For Wei and Cragmont:

  Edward T. Wei   480 Grizzly Peak Blvd.   Berkeley, CA 94708   Fax No.: (510)
524-9040

For Russian Companies and

Russian Inventors:

  Verta Ltd.   Alexander A. Kolobov, Director   265, apt.102, Primorskoe shosse,
  Sestroretsk, 197706, Russia   Tel: +7 812 434 61 39   Email:
indolicidin@mail.ru   Cytokin Ltd.   Andrey S. Simbirtsev, Director   34-1.
apt.123, 2-nd Murinsky Pr.,   St.-Petersburg, 194021, Russia   Tel: +7 921 918
12 17   Email: simbas@mail.ru

 

  8.9 Binding on Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of any successors in interest and assigns of the parties.

 

  8.10 Interpretation of Agreement. Each of the parties hereto has reviewed the
terms of this Agreement with such party’s counsel. Therefore, notwithstanding
Section 1654 of the California Civil Code, the terms of this Agreement shall not
be interpreted against either party in the event of any uncertainty with regard
to the language of this Agreement.

 

7



--------------------------------------------------------------------------------

  8.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same Agreement. Signatures may be transmitted by facsimile or email.

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

EDWARD T. WEI:

    SCICLONE PHARMACEUTICALS, INC.:

/s/ Edward T. Wei

    By:  

/s/ F. Blobel

      Name:  

Friedhelm Blobel

      Title:  

CEO and President

CRAGMONT PHARMACEUTICALS, LLC:

   

SCICLONE PHARMACEUTICALS:

 

INTERNATIONAL, LTD.

By:

 

/s/ Edward T. Wei

    By:  

/s/ Hans P. Schmid

Name:

 

Edward T. Wei

    Name:  

Hans P. Schmid

Title:

 

CEO

    Title:  

President & Managing Director

 

“RUSSIAN COMPANIES”

     

VERTA LTD.:

      CYTOKIN LTD.:

By:

 

/s/ A. Kolobov

    By:  

/s/ A. Simbirtsey

Name:

  Alexander A. Kolobov     Name:   Andrey S. Simbirtsev

Title:

  Director`     Title:   Director

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

Patent/Application No.    Filing Date    Country

5,744,452

   Apr-18-1996    United States of America

PCT/US1996/017913

   Nov-13-1996    PCT

5,916,878

   Feb-27-1998    United States of America

754876

   Dec-22-1998    Australia

PI 9814472-3

   Dec-22-1998    Brazil

2,316,310

   Dec-22-1998    Canada

1042286

   Dec-22-1998    Switzerland

ZL 98813799.2

   Dec-22-1998    China

1042286

   Dec-22-1998    European Patent Office

01102289.5

   Dec-22-1998    Hong Kong

136937

   Dec-22-1998    Israel

4536918

   Dec-22-1998    Japan

10-0602529

   Dec-22-1998    Republic of Korea

PA/a/2000/006369

   Dec-22-1998    Mexico

317256

   Dec-22-1998    Norway

505489

   Dec-22-1998    New Zealand

2000/01871

   Dec-22-1998    Turkey

PCT/US1998/027291

   Dec-22-1998    PCT

10-0623104

   Dec-22-1998    Republic of Korea

1042286

   Dec-22-1998    Austria

1042286

   Dec-22-1998    Cyprus

1042286

   Dec-22-1998    Germany

1042286

   Dec-22-1998    Denmark

1042286

   Dec-22-1998    Spain

1042286

   Dec-22-1998    Finland

1042286

   Dec-22-1998    France

1042286

   Dec-22-1998    United Kingdom

1042286

   Dec-22-1998    Greece

1042286

   Dec-22-1998    Ireland

1042286

   Dec-22-1998    Italy

1042286

   Dec-22-1998    Luxembourg

1042286

   Dec-22-1998    Monaco

1042286

   Dec-22-1998    Netherlands

1042286

   Dec-22-1998    Portugal

1042286

   Dec-22-1998    Sweden

1042286

   Dec-22-1998    Belgium

 



--------------------------------------------------------------------------------

EXHIBIT B

Russian Inventors

 

  /s/ A. Kolobov                       /s/ A. Simbirtsey                      

Alexander A. Kolobov

 

 

Audrey S. Simbirtsev

 

 

 

Tel:

 

 

265, apt.102, Primorskoe shosse,

 

Sestroretsk, 197706, Russia

 

+7 812 434 61 39 indolicidin@mail.ru

 

 

    34-1. apt.123, 2-nd Murinsky Pr.,

 

    St.-Petersburg, 194021, Russia

 

    Tel: +7 921 918 12 17 simbas@mail.ru

 